Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 1 of 13 PageID #: 144




                     EXHIBIT 2
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 2 of 13 PageID #: 145




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


   ZapFraud, Inc.

                         Plaintiff,                  Civil Action No. 19-cv-1687-MN

                    v.                               JURY TRIAL DEMANDED

   Barracuda Networks, Inc.
   Barracuda Holdings, LLC

                         Defendants.


                                FIRST AMENDED COMPLAINT

         Plaintiff ZapFraud, Inc. (“ZapFraud”), for its Complaint against defendants Barracuda

  Networks, Inc. and Barracuda Holdings, LLC (collectively “Defendants” or “Barracuda”), hereby

  alleges as follows:

                                           Introduction

         1.      Zapfraud is a technology company founded by leading email security researcher

  Dr. Bjorn Markus Jakobsson. Zapfraud innovates in the area of email security and provides email

  security solutions. Among other things, Zapfraud’s patented technology automatically and reliably

  identifies threats to email including Business Email Compromise scams—a growing threat that

  has caused a total of over $12.5 billion of global reported losses as of 2018—and protects

  businesses and their employees against email-based deception and fraud attacks.

         2.      Barracuda has used, and continues to use ZapFraud’s patented technology.

                                       Nature Of The Action

         3.      This action arises under 35 U.S.C. § 271 for Barracuda’s infringement of

  ZapFraud’s United States Patent No. 10,277,628 (“the ’628 patent”).
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 3 of 13 PageID #: 146




                                             The Parties

         4.      Plaintiff ZapFraud is a Delaware corporation with its principal place of business at

  118 Ramona Rd, Portola Valley, CA 94028. ZapFraud is operated and controlled by Dr.

  Jakobsson.

         5.      Defendant Barracuda Networks, Inc. (“Barracuda Networks”) is a Delaware

  corporation with its principal place of business at 3175 Winchester Blvd, Campbell, CA 95008.

  Barracuda Networks may be served with process through its registered agent, Corporation Service

  Company at 251 Little Falls Drive, Wilmington, DE 19808.

         6.      Barracuda Networks provides on premise as well as cloud-based email security

  solutions. Those solutions use and benefit from Dr. Jakobsson’s patented technology, including

  the ’628 patent.

         7.      Defendant Barracuda Holdings, LLC (“Barracuda Holdings”) is a Delaware limited

  liability company with its principal place of business at 3175 Winchester Blvd, Campbell, CA

  95008. Barracuda Holdings may be served with process through its registered agent, Corporation

  Service Company at 251 Little Falls Drive, Wilmington, DE 19808.

         8.      Barracuda Holdings wholly owns Barracuda Networks, and controls the operation

  and management of Barracuda Networks.

         9.      Barracuda Holdings is controlled by investment funds affiliated with Thoma Bravo,

  LLC, and is beneficially owned by such funds and certain other investors.

                                      Jurisdiction And Venue

         10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

  U.S.C. §§ 1331 and 1338(a).




                                                  2
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 4 of 13 PageID #: 147




            11.   Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c), and

  1400(b), because, among other things: Defendants are incorporated under the laws of the State of

  Delaware; Defendants have committed, aided, abetted, contributed to, and/or participated in the

  commission of acts giving rise to this action within the State of Delaware and this judicial district

  and has established minimum contacts within the forum such that the exercise of jurisdiction over

  Defendants would not offend traditional notions of fair play and substantial justice; Defendants

  have placed products and services that practice the claims of the ’628 patent into the stream of

  commerce with the reasonable expectation or knowledge that actual or potential users of such

  products or services were located within this judicial district; and Defendants have sold, advertised,

  solicited customers, and marketed and distributed its products and services that practice the claims

  of the ’628 patent in this judicial district.

                                              The ’628 Patent

            12.   ZapFraud incorporates by reference the preceding paragraphs as if fully set forth

  herein.

            13.   The ’628 patent, entitled “Detecting Phishing Attempts,” was duly and legally

  issued by the United States Patent and Trademark Office on April 30, 2019 and corrected on

  October 8, 2019. A copy of the ’628 patent is attached hereto as Exhibit A. Dr. Jakobsson is the

  sole inventor of the ’628 patent.

            14.   ZapFraud is the exclusive owner of all rights, title, and interest of the ’628 patent,

  and has the right to bring this suit for injunctive relief and to recover damages for any current or

  past infringement of the ’628 patent.

                                            Background Facts

            15.   Dr. Jakobsson founded ZapFraud in 2014.



                                                    3
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 5 of 13 PageID #: 148




            16.    ZapFraud pioneered the detection of Business Email Compromise scams through

  automated analysis of deceptive content and structure, and takes actions to, for example,

  quarantine, discard, tag, or deliver the incoming emails.

            17.    Dr. Jakobsson is and has been a frequent speaker on email fraud prevention,

  including on ZapFraud’s fraud detection technology at industry events and conferences, such as

  RSA Conference 2016, Black Hat USA 2015, and RSA Conference 2014.

            18.    Barracuda attends such industry events and conferences as a sponsor and/or an

  exhibitor.      Such conferences permit attendees to learn about important developments in

  information and email security through first-hand interactions with peers, luminaries, and

  emerging and established companies. For example, Barracuda attended RSA Conference 2014,

  an industry conference where Dr. Jakobsson presented.

                                               COUNT I

                                   Infringement Of The ’628 Patent

            19.    ZapFraud incorporates by reference the preceding paragraphs as if fully set forth

  herein.

            20.    The ’628 patent generally relates to a system, method, and computer program for

  detecting fraud or phishing attempts in email communications.

            21.    The ’628 patent is valid and enforceable.

            22.    At the time of the invention of the ’628 patent, email services used various

  technologies such as whitelisting, blacklisting, Domain-based Message Authentication, Reporting

  & Conformance (“DMARC”), and Domain Keys Identified Mail (“DKIM”) to protect email

  recipients from potential spam, fraud, or phishing attempts.




                                                    4
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 6 of 13 PageID #: 149




         23.     However, existing technologies could be readily defeated by unscrupulous

  individuals who craft spam, fraud, scam, or phishing emails. For example, the unscrupulous

  individual may use terms that a human would recognize, but might not appear on a blacklist. As

  another example, existing technologies were not capable of detecting a type of phishing-attempt

  emails that incorporate human-readable content indications of association of a message with an

  authoritative entity, and thus appear to be legitimate/trustworthy to a recipient. The degree of

  possible customization of electronic communications makes it particularly difficult for existing

  email filters to provide sufficient protection.

         24.     The invention of the ’628 patent solves the problems with existing technologies by,

  for example, combining an assessment of the likely end-user interpretation of the message with an

  assessment of whether the apparent sender matches the actual sender, and taking action in

  response, such as filtering or reporting the message.

         25.     In violation of 35 U.S.C. § 271, Barracuda has infringed and/or induced others to

  infringe one or more claims of the ’628 patent by making, using, selling, and/or offering for sale

  in the United States, and/or importing into the United States, products, solutions, systems, and

  services encompassed by those claims, including email security products and services that scan

  the display name of emails to identify email security threats, including, but not limited to,

  Barracuda Sentinel.

         26.     Barracuda provides email security products and services that protect customers

  against email-based targeted social engineering attacks known as Business Email Compromise.

         27.     Barracuda’s email security products and services such as Barracuda Sentinel

  analyze attributes of incoming emails including, for example, email headers, reply-to addresses,

  and display names to detect and block impersonation emails.



                                                    5
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 7 of 13 PageID #: 150




         28.      For example, Barracuda infringes at least claim 1 of the ’628 patent through its

  classification system (such as Barracuda Sentinel) for detecting attempted deception in an

  electronic communication (such as an incoming email), comprising:

               a. a client device (such as Barracuda Sentinel dashboard) used to access the electronic

                  communication addressed to a user of the client device;

               b. at least one of a profile and content database (such as a Barracuda database that

                  stores names of Barracuda customer’s employees); and

               c. at least one server (such as a Barracuda Sentinel server) in communication with the

                  client device and the at least one of the profile and content database, the at least one

                  server comprising:

                       i. an interface configured to receive the electronic communication; and

                      ii. a set of one or more processors configured to:

                              1. parse a display name associated with the electronic communication;

                              2. determine, by at least one classifier component (such as an artificial

                                 intelligence engine in Barracuda Sentinel), that the electronic

                                 communication appears to have been transmitted on behalf of an

                                 authoritative entity (such as an employee of a Barracuda customer)

                                 by:

                                       a. computing a similarity distance between the display name

                                          and at least a name of the authoritative entity (such as the

                                          name of the customer employee), wherein the name of the

                                          authoritative entity is retrieved from the at least one of the

                                          profile and the content database, wherein the similarity



                                                     6
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 8 of 13 PageID #: 151




                               distance is computed by comparison of items by at least one

                               of:

                                      i. basing the comparison on at least one of a match

                                         between the display name of the electronic

                                         communication (such as the display name of the

                                         incoming email’s sender) and the display name of the

                                         authoritative entity, and

                                     ii. a match between headers associated with the

                                         electronic communication (such as the header of the

                                         incoming email) and headers associated with the

                                         authoritative entity (such as the email header of the

                                         customer employee),

                                     iii. wherein the matches are determined by at least one

                                         of: determining that the compared items are the

                                         same, determining that the compared items have a

                                         Hamming distance below a threshold value,

                                         determining that the compared items have an edit

                                         distance below a threshold value, determining that a

                                         support vector machine indicates a similarity based

                                         on previously trained examples, determining a

                                         similarity score based on how many characters were

                                         replaced by characters of sufficient similarity and

                                         performing at least one normalization followed by a



                                            7
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 9 of 13 PageID #: 152




                                         comparison (such as by normalizing the incoming

                                         email’s sender name and determining if it matches a

                                         name of a customer employee);

                      3. determine, by the at least one classifier component, that the

                         electronic communication was not transmitted with authorization

                         from the authoritative entity (such as by determining that the

                         incoming email deviates from historical email patterns);

                      4. based at least in part on determining that the electronic

                         communication appears to have been transmitted on behalf of the

                         authoritative   entity   and    determining    that   the   electronic

                         communication was not transmitted with authorization from the

                         authoritative entity, perform a security determination including

                         classifying the electronic communication, wherein the classifying

                         includes two or more security classifications including good and bad

                         (such as by determining that an incoming email is an impersonation

                         email based on any match between sender name and a customer

                         employee, and deviations from historical email patterns); and

                      5. based at least in part on the security determination resulting in a bad

                         classification, perform an action comprising at least one of erasing

                         the electronic communication, marking up the electronic

                         communication at least in part by adding a warning or an

                         explanation, flagging the electronic communication, forwarding the

                         electronic communication to a third party, placing the electronic



                                            8
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 10 of 13 PageID #: 153




                                  communications in the spam folder, and forwarding the electronic

                                  communication to a repository (such as by quarantining the email or

                                  deleting the email); and

                     iii. a memory coupled to the processor and configured to provide the processor

                          with instructions.

          29.     Barracuda infringes at least claim 1 of the ’628 patent under 35 U.S.C. § 271(a) by

  making, using, selling, and/or offering for sale in the United States, and/or importing into the

  United States such a classification system. For example, Barracuda makes the system by providing

  all the components of the system and combining the components into an infringing system. As

  another example, Barracuda uses the system by placing the system into service, exercising control

  of the system, and obtaining benefits from using the system.

          30.     Third parties, including Barracuda’s customers and partners, have infringed, and

  continue to infringe, one or more claims of the ’628 patent under 35 U.S.C. § 271(a), either literally

  and/or under the doctrine of equivalents, by making, using, selling, and/or offering for sale in the

  United States, and/or importing into the United States, Barracuda’s email security products and

  services that scan the display name of emails to identify email security threats, including, but not

  limited to, Barracuda Sentinel.

          31.     Barracuda has had knowledge of and notice of the ’628 patent and its infringement

  since at least the filing of this Complaint.

          32.     Barracuda has induced infringement, and continues to induce infringement, of one

  or more claims of the ’628 patent under 35 U.S.C. § 271(b) since at least the filing of this

  Complaint. Barracuda actively, knowingly, and intentionally induced, and continues to actively,

  knowingly, and intentionally induce, infringement of the ’628 patent by selling or otherwise



                                                    9
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 11 of 13 PageID #: 154




  supplying Barracuda email security products and services that scan the display name of emails to

  identify email security threats, including, but not limited to, Barracuda Sentinel, with the

  knowledge and intent that third parties will use, sell, and/or offer for sale in the United States,

  and/or import into the United States these products and services to infringe the ’628 patent; and

  with the knowledge and intent to encourage and facilitate the infringement through the

  dissemination of these products and services and/or the creation and dissemination of promotional

  and marketing materials, supporting materials, instructions, product manuals, and/or technical

  information related to these products and services.

          33.     Barracuda has contributed to the infringement by third parties, including

  Barracuda’s customers, and continues to contribute to infringement by third parties, of one or more

  claims of the ’628 patent under 35 U.S.C. § 271(c) since at least the filing of this Complaint, by

  selling and/or offering for sale in the United States, and/or importing into the United States,

  Barracuda email security products and services that scan the display name of emails to identify

  email security threats, including, but not limited to, Barracuda Sentinel, knowing that these

  products and services constitute a material part of the inventions of the ’628 patent, knowing that

  these products and services are especially made or adapted to infringe the ’628 patent, and knowing

  that these products and services are not staple articles of commerce suitable for substantial

  noninfringing use.

          34.     ZapFraud has been and continues to be damaged by Barracuda’s infringement of

  the ’628 patent, and will suffer irreparable injury unless the infringement is enjoined by this Court.

          35.     Barracuda’s infringement of the ’628 patent has been and continues to be willful

  since at least the filing of this Complaint.




                                                   10
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 12 of 13 PageID #: 155




         36.     Barracuda’s conduct in infringing the ’628 patent renders this case exceptional

  within the meaning of 35 U.S.C. § 285.

                                           Prayer For Relief

         WHEREFORE, ZapFraud prays for judgment as follows:

         A.      That Barracuda has infringed the ’628 patent;

         B.      That Barracuda’s infringement of the ’628 patent has been willful;

         C.      That Barracuda, its officers, agents, and employees, and those persons in active

  concert or participation with any of them, and their successors and assigns, be permanently

  enjoined from infringement, inducing infringement, and contributory infringement of the ’628

  patent, including but not limited to the making, using, selling, and/or offering for sale in the United

  States, and/or importing into the United States, any devices, products, software, or methods that

  infringe the ’628 patent before its expiration date;

         D.      That ZapFraud be awarded all damages adequate to compensate it for Barracuda’s

  infringement of the ’628 patent, such damages to be determined by a jury and, if necessary to

  adequately compensate ZapFraud for the infringement, an accounting, and that such damages be

  trebled and awarded to ZapFraud with pre-judgment and post-judgment interest;

         E.      That this case be declared an exceptional case within the meaning of 35 U.S.C. §

  285 and that ZapFraud be awarded the attorney fees, costs, and expenses incurred in connection

  with this action; and

         F.      That ZapFraud be awarded such other and further relief as this Court deems just

  and proper.

                                        Demand For Jury Trial

         Plaintiff ZapFraud hereby demands a trial by jury on all issues so triable.



                                                    11
Case 1:19-cv-01687-CFC-CJB Document 8-2 Filed 10/18/19 Page 13 of 13 PageID #: 156




   Dated: October 18, 2019               Respectfully submitted,

   Of Counsel:                           FARNAN LLP

   Jonas McDavit                         /s/ Brian E. Farnan        .
   Wen Xue                               Brian E. Farnan (No. 4089)
   jmcdavit@desmaraisllp.com             Michael J. Farnan (Bar No. 5165)
   wxue@desmaraisllp.com                 919 North Market St., 12th Floor
   DESMARAIS LLP                         Wilmington, DE 19801
   230 Park Avenue                       Telephone: 302-777-0300
   New York, NY 10169                    Facsimile: 302-777-0301
   Telephone: 212-351-3400               bfarnan@farnanlaw.com
   Facsimile: 212-351-3401               mfarnan@farnanlaw.com


                                         Attorneys for Plaintiff ZapFraud, Inc.




                                        12
